LEHAN, Judge.
In this dissolution of marriage case, the husband appeals the portions of the final judgment which awarded permanent alimony to the wife and did not award the husband a special equity in the marital home.
We affirm as to the alimony issue: See Walter v. Walter, 464 So.2d 538 (Fla.1985); Canakaris v. Canakaris, 382 So.2d 1197 (Fla.1980).
We reverse as to the special equity issue. The husband owned a home prior to this marriage. There was uncontroverted evidence that the husband contributed to the purchase of the marital home for this marriage out of either funds which were borrowed through the use of his prior home as collateral after which that prior home was sold for a price which reflected the existence of the mortgage or funds from the sale of that prior home. Upon remand the trial court should ascertain and award to the husband the amount to which he is entitled as a special equity. See Landay v. Landay, 429 So.2d 1197 (Fla.1983). The trial court may choose to take additional evidence on this issue.
Reversed and remanded for proceedings consistent herewith.
GRIMES, A.C.J., and SCHEB, J., concur.